Citation Nr: 0727986	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  04-29 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating greater than 20 percent 
for a left knee disability, status post arthroscopic surgery.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from August to 
December 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  A prior January 2003 rating 
decision has now been incorporated into the veteran's pending 
appeal.  The veteran's increased rating claim was received in 
January 2003.  
    
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's left knee disability is currently rated as 20 
percent disabling under Diagnostic Code 5257, other 
impairment of the knee with recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a (2006).  This 20 percent 
rating has remained in effect since August 1, 2000.    

The Board finds that a remand for additional development is 
required before final appellate review.

First, with regard to Veterans Claims Assistance Act of 2000 
(VCAA) notice, VA must ask the claimant to provide any 
evidence in her possession that pertains to the claim.  38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004).  Such notice is absent in the August 2003 
VCAA letter of record.  The VCAA notice should also be 
compliant with Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Second, the RO should secure any additional VA treatment 
records relevant to the veteran's left knee disability dated 
from March 2003 to the present and associate them with the 
claims folder.  The RO should also secure any outstanding 
private records that the veteran identifies and authorizes VA 
to obtain.  

Third, where the available evidence is too old for an 
adequate evaluation of the veteran's current condition, VA's 
duty to assist includes providing a new examination.  
Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  The last 
VA examination determining the severity of her service-
connected left knee disability was performed in December 
1999, over seven years ago.  The veteran and her 
representative contend that her left knee has worsened since 
that time.  The claims folder contains private and VA records 
dated up until April 2003, revealing treatment for her left 
knee, but a more current examination is warranted to 
adequately rate the current severity of this disability.

Accordingly, the case is REMANDED for the following action:

1.	The RO should send the veteran a 
corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R.  
§ 3.159(b), that asked the veteran to 
provide any evidence in her 
possession that pertains to the 
claim.  In this regard, the notice 
must comply with 38 U.S.C.A. § 
5103(a) and any applicable legal 
precedent, including the recent case 
of Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  In this letter, the RO 
should also ask the veteran identify 
any outstanding non-VA, governmental, 
private, or occupational records 
related to treatment for her left 
knee disability.  

2.	The RO should secure any additional 
VA treatment records relevant to the 
veteran's left knee disability dated 
from March 2003 to the present and 
associate them with the claims 
folder.  In addition, after obtaining 
any necessary authorization from the 
veteran, the RO should attempt to 
obtain copies of any non-VA treatment 
records identified by the veteran 
which have not been previously 
secured.  The veteran is asked to 
assist, if possible, in obtaining 
these records herself and submit them 
to the RO in order to expedite her 
appeal.      

3.	The RO should arrange for the veteran 
to be scheduled for a VA examination 
to determine the nature and current 
severity of disability for her 
service-connected left knee.  The 
veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown 
may have adverse consequences for her 
claim.  The examination should 
include any test or study deemed 
necessary by the examiner.  The 
examination should comply with AMIE 
protocols for the appropriate 
examination.  The claims folder must 
be made available for review for the 
examination and the examination 
report must state whether such review 
was accomplished.  

      Based on a comprehensive review of 
the claims folder, as well as a 
current physical examination of the 
veteran, the examiner should discuss 
impairments associated with her left 
knee disability, including all ranges 
of motion and all functional 
impairment due to more or less 
movement than normal, weakened 
movement, excess fatigability, 
incoordination, pain on movement, 
swelling, deformity or atrophy of 
disuse, pain on pressure or 
manipulation, and muscle spasm.  The 
examiner should also specify any 
additional range-of-motion loss due to 
any of the above factors.  

      The examiner should indicate the 
presence or absence of any lateral 
instability and/or recurrent 
subluxation in the left knee.  If 
instability is present, the examiner 
should specifically state whether such 
instability is slight, moderate or 
severe.  If instability is not found, 
the examiner should clearly so state.

4.	After completion of the above 
development, the RO should 
readjudicate the left knee issue on 
appeal, considering any new evidence 
secured since the April 2004 
statement of the case.  If the 
disposition remains unfavorable, the 
RO should furnish the veteran and her 
representative with a supplemental 
statement of the case and afford the 
applicable opportunity to respond.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

